IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-75,897



                  EX PARTE PAUL EDWARD CARPENTER Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 02-7-19,537-A IN THE 24th DISTRICT COURT
                           FROM VICTORIA COUNTY



          Per curiam.

                                           OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault of a child and two counts of indecency with a child and sentenced to forty

years’ imprisonment in the aggravated sexual assault count and ten years’ imprisonment for each

count of indecency with a child. The Thirteenth Court of Appeals affirmed his conviction.

Carpenter v. State, No. 13-02-630-CR (Tex. App.–Corpus Christi, delivered February 17, 2005, pet.

ref’d).
        Applicant contends, inter alia, that his conviction for indecency with a child by exposure

in count three violates double jeopardy. We remanded this application to the trial court for findings

of fact and conclusions of law.

        Based upon its review of the record, the trial court determined that Applicant’s conviction

for indecency with a child by exposure was “incident to and subsumed by” the conviction for

aggravated sexual assault as set out in count one, and is therefore in violation of the constitutional

guarantee against double jeopardy. Patterson v. State, 152 S.W.3d 88 (Tex. Crim. App. 2004).

Applicant is entitled to relief.

        Relief is granted. As it relates to count three only, the judgment in Cause No. 02-7-19,537-A

in the 24th Judicial District Court of Victoria County is set aside.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Parole Division.

        All other relief requested is denied.



Delivered:    April 9, 2008
Do Not Publish